

	

		II

		109th CONGRESS

		1st Session

		S. 1309

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Baucus (for himself,

			 Mr. Coleman, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Trade Act of 1974 to extend

		  the trade adjustment assistance program to the services sector, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Trade Adjustment Assistance Equity for

			 Service Workers Act of 2005.

		2.Extension of trade

			 adjustment assistance to services sector

			(a)Adjustment

			 assistance for workersSection 221(a)(1)(A) of the

			 Trade Act of 1974 (19 U.S.C.

			 2271(a)(1)(A)) is amended by striking firm) and

			 inserting firm, and workers in a service sector firm or subdivision of a

			 service sector firm or public agency).

			(b)Group

			 eligibility requirementsSection 222 of the

			 Trade Act of 1974 (19 U.S.C. 2272) is

			 amended—

				(1)in subsection (a)—

					(A)in the matter preceding paragraph (1), by

			 striking agricultural firm) and inserting agricultural

			 firm, and workers in a service sector firm or subdivision of a service sector

			 firm or public agency);

					(B)in paragraph (1), by inserting or

			 public agency after of the firm; and

					(C)in paragraph (2)—

						(i)in subparagraph (A)(ii), by striking

			 like or directly competitive with articles produced and

			 inserting or services like or directly competitive with articles

			 produced or services provided;

						(ii)by striking subparagraph (B) and inserting

			 the following:

							

								(B)(i)there has been a shift, by such workers'

				firm, subdivision, or public agency to a foreign country, of production of

				articles, or in provision of services, like or directly competitive with

				articles which are produced, or services which are provided, by such firm,

				subdivision, or public agency; or

									(ii)such workers' firm, subdivision, or public

				agency has obtained or is likely to obtain such services from a foreign

				country.

									;

						(2)in subsection (b)—

					(A)in the matter preceding paragraph (1), by

			 striking agricultural firm) and inserting agricultural

			 firm, and workers in a service sector firm or subdivision of a service sector

			 firm or public agency);

					(B)in paragraph (2), by inserting or

			 service after related to the article; and

					(C)in paragraph (3)(A), by inserting or

			 services after component parts;

					(3)in subsection (c)—

					(A)in paragraph (3)—

						(i)by inserting or services

			 after value-added production processes;

						(ii)by striking or finishing and

			 inserting , finishing, or testing;

						(iii)by inserting or services

			 after for articles; and

						(iv)by inserting (or

			 subdivision) after such other firm; and

						(B)in paragraph (4)—

						(i)by striking for articles and

			 inserting , or services, used in the production of articles or in the

			 provision of services; and

						(ii)by inserting (or

			 subdivision) after such other firm; and

						(4)by adding at the end the following new

			 subsection:

					

						(d)Basis for

				secretary’s determinations

							(1)Increased

				importsFor purposes of

				subsection (a)(2)(A)(ii), the Secretary may determine that increased imports of

				like or directly competitive articles or services exist if the workers’ firm or

				subdivision or customers of the workers’ firm or subdivision accounting for not

				less than 20 percent of the sales of the workers’ firm or subdivision certify

				to the Secretary that they are obtaining such articles or services from a

				foreign country.

							(2)Obtaining

				services abroadFor purposes

				of subsection (a)(2)(B)(ii), the Secretary may determine that the workers’

				firm, subdivision, or public agency has obtained or is likely to obtain like or

				directly competitive services from a foreign country based on a certification

				thereof from the workers’ firm, subdivision, or public agency.

							(3)Authority of

				the SecretaryThe Secretary

				may obtain the certifications under paragraphs (1) and (2) through

				questionnaires or in such other manner as the Secretary determines is

				appropriate.

							.

				(c)TrainingSection 236(a)(2)(A) of the

			 Trade Act of 1974 (19 U.S.C.

			 2296(a)(2)(A)) is amended by striking

			 $220,000,000 and inserting $440,000,000.

			(d)DefinitionsSection 247 of the

			 Trade Act of 1974 (19 U.S.C. 2319) is

			 amended—

				(1)in paragraph (1)—

					(A)by inserting or public

			 agency after of a firm; and

					(B)by inserting or public

			 agency after or subdivision;

					(2)in paragraph (2)(B), by inserting or

			 public agency after the firm;

				(3)by redesignating paragraphs (8) through

			 (17) as paragraphs (9) through (18), respectively; and

				(4)by inserting after paragraph (6) the

			 following:

					

						(7)The term public agency means a

				department or agency of a State or local government or of the Federal

				Government.

						(8)The term service sector firm

				means an entity engaged in the business of providing

				services.

						.

				(e)Technical

			 amendmentSection 245(a) of

			 the Trade Act of 1974 (19 U.S.C.

			 2317(a)) is amended by striking , other than subchapter

			 D.

			3.Trade adjustment

			 assistance for firms and industries

			(a)Firms

				(1)AssistanceSection 251 of the

			 Trade Act of 1974 (19 U.S.C. 2341) is

			 amended—

					(A)in subsection (a), by inserting or

			 service sector firm after (including any agricultural

			 firm;

					(B)in subsection (c)(1)—

						(i)in the matter preceding subparagraph (A),

			 by inserting or service sector firm after any

			 agricultural firm;

						(ii)in subparagraph (B)(ii), by inserting

			 or service after of an article; and

						(iii)in subparagraph (C), by striking

			 articles like or directly competitive with articles which are

			 produced and inserting articles or services like or directly

			 competitive with articles or services which are produced or provided;

			 and

						(C)by adding at the end the following:

						

							(e)Basis for

				Secretary determination

								(1)Increased

				importsFor purposes of

				subsection (c)(1)(C), the Secretary may determine that increases of imports of

				like or directly competitive articles or services exist if customers accounting

				for not less than 20 percent of the sales of the workers’ firm certify to the

				Secretary that they are obtaining such articles or services from a foreign

				country.

								(2)Authority of

				the SecretaryThe Secretary

				may obtain the certifications under paragraph (1) through questionnaires or in

				such other manner as the Secretary determines is appropriate. The Secretary may

				exercise the authority under section 249 in carrying out this

				subsection.

								.

					(2)Authorization

			 of appropriationsSection 256(b) of the

			 Trade Act of 1974 (19 U.S.C.

			 2346(b)) is amended by striking $16,000,000 and

			 inserting $32,000,000.

				(3)DefinitionSection 261 of the

			 Trade Act of 1974 (19 U.S.C. 2351) is

			 amended—

					(A)by striking For purposes of

			 and inserting (a) Firm.—For purposes of; and

					(B)by adding at the end the following:

						

							(b)Service sector

				firmFor purposes of this

				chapter, the term service sector firm means a firm engaged in the

				business of providing

				services.

							.

					(b)IndustriesSection 265(a) of the

			 Trade Act of 1974 (19 U.S.C.

			 2355(a)) is amended by inserting or service

			 after new product.

			(c)Technical

			 amendments

				(1)In

			 generalSection 249 of the

			 Trade Act of 1974 (19 U.S.C. 2321) is

			 amended by striking subpena and inserting

			 subpoena each place it appears in the heading and the

			 text.

				(2)Table of

			 contentsThe table of

			 contents for the Trade Act of 1974 is amended by striking

			 Subpena in the item relating to section 249 and inserting

			 Subpoena.

				4.Monitoring and

			 reportingSection 282 of the

			 Trade Act of 1974 (19 U.S.C. 2393) is

			 amended—

			(1)in the first sentence—

				(A)by striking The Secretary

			 and inserting (a) Monitoring Programs.—The Secretary;

				(B)by inserting and services

			 after imports of articles;

				(C)by inserting and domestic provision

			 of services after domestic production;

				(D)by inserting or providing

			 services after producing articles; and

				(E)by inserting , or provision of

			 services, after changes in production; and

				(2)by adding at the end the following:

				

					(b)Collection of

				data and reports on services sector

						(1)Secretary of

				LaborNot later than 3 months

				after the date of the enactment of the Trade Adjustment Assistance Equity for

				Service Workers Act of 2005, the Secretary of Labor shall implement a system to

				collect data on adversely affected service workers that includes the number of

				workers by State, industry, and cause of dislocation of each worker.

						(2)Secretary of

				CommerceNot later than 6

				months after such date of enactment, the Secretary of Commerce shall, in

				consultation with the Secretary of Labor, conduct a study and report to the

				Congress on ways to improve the timeliness and coverage of data on trade in

				services, including methods to identify increased imports due to the relocation

				of United States firms to foreign countries, and increased imports due to

				United States firms obtaining services from firms in foreign

				countries.

						.

			5.Effective

			 date

			(a)In

			 generalExcept as provided in

			 subsection (b), the amendments made by this Act shall take effect on the date

			 that is 60 days after the date of the enactment of this Act.

			(b)Special rule

			 for certain service workersA

			 group of workers in a service sector firm, or subdivision of a service sector

			 firm, or public agency (as defined in

			 section

			 247 (7) and (8) of the Trade Act

			 of 1974, as added by section 2(d) of this Act) who—

				(1)would have been certified eligible to apply

			 for adjustment assistance under chapter 2 of title II of the

			 Trade Act of 1974 if the amendments

			 made by this Act had been in effect on November 4, 2002, and

				(2)file a petition pursuant to section 221 of

			 such Act within 6 months after the date of the enactment of this Act, shall be

			 eligible for certification under

			 section

			 223 of the Trade Act of

			 1974 if the workers’ last total or partial separation from the firm

			 or subdivision of the firm or public agency occurred on or after November 4,

			 2002 and before the date that is 60 days after the date of the enactment of

			 this Act.

				

